DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  12/30/2021 has been entered.

Response to Amendment
Claims 1-13 are pending in this application.
Claim rejections 35 USC 101 on claims 1-5 are maintained.
Claim rejections 35 USC 101 on claims 6-13 are withdrawn.

Claim Objections
Claims 3, 7 and 11 are objected to because of the following informalities: 
Claim 3 has a single quote “’” in the end needs to delete.
Claims 7 and 11 are missing a period “.” at the end. 
Appropriate correction is required.

CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04.
Regarding claim 1, examiner interprets that if the condition “when the dynamic query plan is selected” is not met (e.g. the dynamic query plan is NOT selected, or the static query plan is selected instead), then all the steps after that (e.g. fragmenting step, generating step, executing step, performing step, combining and another executing step) are not required by the broadest reasonable interpretation of the claim.
Regarding dependent claims 2-5, all the steps in the claims are not required by the broadest reasonable interpretation of the claim because they depend on the condition “when the dynamic query plan is selected” in claim 1.
Notes: To avoid the claims having contingent limitations, rewriting the claims in medium claims or system/apparatus claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 recites determining, at the processor, whether to execute a received database query via a static query plan or a dynamic query plan, wherein said received database query comprises at least one action to be performed on at least a portion of a database stored on at least one storage device. Other steps after the step determining (e.g. generating step, executing step, performing step, combining and another executing step) are not required by the broadest reasonable interpretation of the claim.
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, determining a query via a static query plan or a dynamic query plan. For example, a person just chooses a way of retrieving information. That is nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a database stored on at least one storage device to perform the determining step. The database stored on the at least one storage device in the step is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim only recites additional element – a non-transitory computer-readable storage medium and a processor to perform the steps. The non-transitory computer-readable storage medium and the processor in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions for determining a query via a static query plan 
Regarding dependent claims 2-5, all the steps in the claims are not required by the broadest reasonable interpretation of the claim because they depend on the condition “when the dynamic query plan is selected” in claim 1. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Larson et al. (U.S. Publication Number 20060047696, hereafter referred to as “Larson”).
Regarding claim 1, Larson teaches a method implemented and programmed within a non- transitory computer-readable storage medium and processed by a processor ([0032] and Fig. 1: computing device 100 typically includes at least one the processor configured to execute the method, comprising:
determining, at the processor, whether to execute a received database query via a static query plan or a dynamic query plan ([0216]: discussing about if a valid guard predicate is determined, a dynamic query plan may be constructed 1320 at compile time of the query), wherein said received database query comprises at least one action to be performed on at least a portion of a database stored on at least one storage device ([0035] and Fig. 2: discussing about database 210 comprises at least one source table of data representing relations over the data);
fragmenting, at the processor, the database query into query fragments when the dynamic query plan is selected, each query fragment comprising one or more query blocks (Examiner interprets that if the condition “when the dynamic query plan is selected” is not met (e.g. the dynamic query plan is NOT selected, or the static query plan is selected instead), then all the steps after that (e.g. fragmenting step, generating step, executing step, performing step, combining and another executing step) are not required by the broadest reasonable interpretation of the claim. See Contingent Limitations above.);
for each query fragment:
generating, by said processor, a plan fragment for the query fragment;
executing, by said processor, the plan fragment to generate feedback for the plan fragment; and

combining, by said processor, said rewritten query fragments to generate said dynamic query plan; and
executing said query m accordance with said dynamic query plan.

Regarding dependent claims 2-5, all the steps in the claims are not required by the broadest reasonable interpretation of the claim because they depend on the condition “when the dynamic query plan is selected” in claim 1. See Contingent Limitations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090327242 A1 by Brown et al. teaches a dynamic query optimization wherein System Conditions and Operating Environment Events are considered when determining an optimal query execution plan.
US 20130151504 A1 by Konig et al. teaches determining static features of a query plan for the database query. The method also includes selecting an initial progress estimator based on the static features and a trained machine learning model.  

Allowable Subject Matter
Claims 6, 8-10 and 12-13 are allowed.
Claims 7 and 11 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The examiner respectfully submits applicant’s remarks on page 7, filed 4/5/2021, have been fully considered and are persuasive. Hammerschmidt fail to teach or suggest “generate feedback for the plan fragment” and “performing an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment”, and “combining said processor, said rewritten query fragments to generate said dynamic query plan” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162         

January 15, 2022